 



Exhibit 10.1
2002
LILLY STOCK PLAN
As amended through April 16, 2007
     The 2002 Lilly Stock Plan (“2002 Plan”) authorizes the Board of Directors
of Eli Lilly and Company (“Board”) and the Compensation Committee of the Board,
as applicable, to provide officers and other employees of Eli Lilly and Company
and its subsidiaries and nonemployee directors of Eli Lilly and Company
(“Nonemployee Directors”) with certain rights to acquire shares of Eli Lilly and
Company common stock (“Lilly Stock”). The Company believes that this incentive
program will benefit the Company’s shareholders by allowing the Company to
attract, motivate, and retain employees and directors and by providing those
employees and directors stock-based incentives to strengthen the alignment of
interests between those persons and the shareholders. For purposes of the 2002
Plan, the term “Company” shall mean Eli Lilly and Company and its subsidiaries,
unless the context requires otherwise.
1. Administration.
     (a) Grants to Eligible Employees. With respect to Grants to Eligible
Employees (as those terms are defined in Sections 2 and 3(a), respectively), the
2002 Plan shall be administered and interpreted by the Compensation Committee of
the Board consisting of not less than two independent directors appointed by the
Board from among its members. A person may serve on the Compensation Committee
for purposes of administration and interpretation of the 2002 Plan only if he or
she (i) is a “Non-employee Director” for purposes of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and (ii) satisfies
the requirements of an “outside director” for purposes of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”). The Compensation
Committee may, subject to the provisions of the 2002 Plan, from time to time
establish such rules and regulations and delegate such authority to administer
the 2002 Plan as it deems appropriate for the proper administration of the Plan,
except that no such delegation shall be made in the case of awards intended to
be qualified under Rule 16b-3 of the 1934 Act or Section 162(m) of the Code. The
decisions of the Compensation Committee or its authorized designees (the
“Committee”) shall be made in its sole discretion and shall be final,
conclusive, and binding with respect to the interpretation and administration of
the 2002 Plan and any Grant made under it.
     (b) Grants to Nonemployee Directors. With respect to Stock Option Grants
made to Nonemployee Directors pursuant to Section 8, the Board shall serve to
administer and interpret the 2002 Plan and any such Grants, and all duties,
powers and authority given to the Committee in subsection (a) above or elsewhere
in the 2002 Plan in connection with Grants to Eligible Employees shall be deemed
to be given to the Board in its sole discretion in connection with Stock Option
Grants to Nonemployee Directors.
2. Grants.
     Incentives under the 2002 Plan shall consist of incentive stock options or
other forms of tax-qualified stock options under the Code, nonqualified stock
options, performance awards, stock appreciation rights, stock unit awards, and
restricted stock grants (collectively, “Grants”).

 



--------------------------------------------------------------------------------



 



The Committee shall approve the form and provisions of each Grant to Eligible
Employees and the Board shall approve the form and provisions of each Stock
Option Grant to Nonemployee Directors. All Grants shall be subject to the terms
and conditions set out herein and to such other terms and conditions consistent
with the 2002 Plan as the Committee or Board, as applicable, deems appropriate.
Grants under a particular section of the 2002 Plan need not be uniform and
Grants under two or more sections may be combined in one instrument. The
Committee shall determine the fair market value of Lilly Stock for purposes of
the 2002 Plan.
3. Eligibility for Grants.
     (a) Grants to Eligible Employees. Grants may be made to any employee of the
Company, including a person who is also a member of the Board of Directors
(“Eligible Employee”). The Committee shall select the persons to receive Grants
(“Grantees”) from among the Eligible Employees and determine the number of
shares subject to any particular Grant.
     (b) Grants to Nonemployee Directors. Grants of Stock Options may be made to
any member of the Board who is not an employee of the Company (a “Nonemployee
Director”). The Board shall select the persons who will receive Stock Options
(“Grantees”) from among the Nonemployee Directors and determine the number of
shares subject to any particular Stock Option.
4. Shares Available for Grant.
     (a) Shares Subject to Issuance or Transfer. Subject to adjustment as
provided in Section 4(b), the aggregate number of shares of Lilly Stock that may
be issued or transferred under the 2002 Plan shall be the sum of the following
amounts:

  (i)   80,000,000 shares;     (ii)   Any shares of Lilly Stock subject to an
award hereunder or under the 1989, 1994 or 1998 Lilly Stock Plans (the “Prior
Shareholder-Approved Plans”) which, after the effective date of the 2002 Plan,
are not purchased or awarded under a Stock Option or Performance Award due to
termination, lapse, or forfeiture, or which are forfeited under a Restricted
Stock Grant;     (iii)   Upon the termination or expiration of the 1998 Lilly
Stock Plan, any shares of Lilly Stock that remained available for grant under
that plan at the time of termination or expiration; and     (iv)   The number of
shares of Lilly Stock exchanged by a Grantee as full or partial payment to the
Company of the exercise price of a Stock Option that was granted hereunder or
under a Prior Shareholder-Approved Plan.

The shares may be authorized but unissued shares or treasury shares.
     (b) Adjustment Provisions. If any subdivision or combination of shares of
Lilly Stock or any stock dividend, reorganization, recapitalization, or
consolidation or merger with Eli Lilly

-2-



--------------------------------------------------------------------------------



 



and Company as the surviving corporation occurs, or if additional shares or new
or different shares or other securities of the Company or any other issuer are
distributed with respect to the shares of Lilly Stock through a spin-off or
other extraordinary distribution, the Committee shall make such adjustments as
it determines appropriate in the number of shares of Lilly Stock that may be
issued or transferred in the future under Sections 4(a), 5(f) and (g), 6(f),
7(e), 9(d), and 10(c). The Committee shall also adjust equitably outstanding
Grants made before the event with respect to the number of shares subject to the
Grant, the Option Price of Stock Options, the base price of Stock Appreciation
Rights, and stock-related performance goals under Performance Awards or Stock
Unit Awards (such as earnings per share or stock price related goals).
5. Stock Option Grants to Eligible Employees.
     The Committee may grant to Eligible Employees options qualifying as
incentive stock options under the Code (“Incentive Stock Options”), other forms
of tax-favored stock options under the Code, and nonqualified stock options
(collectively, “Stock Options”). The Committee shall determine the terms and
conditions applicable to Stock Options granted to Eligible Employees consistent
with the following:
     (a) Option Price. The Committee shall determine the price or prices at
which Lilly Stock may be purchased by the Grantee under a Stock Option (“Option
Price”) which shall be not less than the fair market value of Lilly Stock on the
date the Stock Option is granted (the “Grant Date”). In the Committee’s
discretion, the Grant Date of a Stock Option may be established as the date on
which Committee action approving the Stock Option is taken or any later date
specified by the Committee. Once established, the Option Price may not be
reduced except in the case of adjustments under Section 4(b).
     (b) Option Exercise Period. The Committee shall determine the option
exercise period of each Stock Option. The period shall not exceed ten years from
the Grant Date in the case of an Incentive Stock Option, and eleven years in the
case of any other Stock Option.
     (c) Exercise of Option. A Stock Option will be deemed exercised by a
Grantee upon delivery of (i) a notice of exercise to the Company or its
representative as designated by the Committee, and (ii) accompanying payment of
the Option Price if the Stock Option requires such payment at the time of
exercise. The notice of exercise, once delivered, shall be irrevocable.
     (d) Satisfaction of Option Price. A Stock Option may require payment of the
Option Price upon exercise or may specify a period not to exceed 30 days
following exercise within which payment must be made (“Payment Period”). The
Grantee shall pay or cause to be paid the Option Price in cash, or with the
Committee’s permission, by delivering (or providing adequate evidence of
ownership of) shares of Lilly Stock already owned by the Grantee and having a
fair market value on the date of exercise equal to the Option Price, or a
combination of cash and such shares. If the Grantee fails to pay the Option
Price within the Payment Period, the Committee shall have the right to take
whatever action it deems appropriate, including voiding the option exercise or
voiding that part of the Stock Option for which payment was not timely received.
The Company shall not deliver shares of Lilly Stock upon exercise of a Stock
Option until the Option Price and any required withholding tax are fully paid.

-3-



--------------------------------------------------------------------------------



 



     (e) Share Withholding. With respect to any Stock Option, the Committee may,
in its discretion and subject to such rules as the Committee may adopt, permit
or require the Grantee to satisfy, in whole or in part, any withholding tax
obligation which may arise in connection with the exercise of the nonqualified
option by having the Company withhold shares of Lilly Stock having a fair market
value equal to the amount of the withholding tax.
     (f) Limits on Individual Grants. No individual Grantee may be granted Stock
Options or Stock Appreciation Rights, considered together, under the 2002 Plan
for more than 2,500,000 shares of Lilly Stock in any period of three consecutive
calendar years.
     (g) Limits on Incentive Stock Options. The aggregate fair market value of
the stock covered by Incentive Stock Options granted under the 2002 Plan or any
other stock option plan of the Company or any subsidiary or parent of the
Company that become exercisable for the first time by any employee in any
calendar year shall not exceed $100,000 (or such other limit as may be
established by the Code). The aggregate fair market value for this purpose will
be determined at the Grant Date. An Incentive Stock Option shall not be granted
to any Eligible Employee who, on the Grant Date, owns stock possessing more than
10 percent of the total combined voting power of all classes of stock of the
Company or any subsidiary or parent of the Company. Not more than 60,000,000
shares of Lilly Stock may be issued or transferred under the 2002 Plan in the
form of Incentive Stock Options.
6. Performance Awards to Eligible Employees.
     The Committee may grant to Eligible Employees Performance Awards, which
shall be denominated at the time of grant either in shares of Lilly Stock
(“Stock Performance Awards”) or in dollar amounts (“Dollar Performance Awards”).
Payment under a Stock Performance Award or a Dollar Performance Award shall be
made, at the discretion of the Committee, in shares of Lilly Stock (“Performance
Shares”), or in cash or in any combination thereof, if the financial performance
of the Company or any subsidiary, division, or other unit of the Company
(“Business Unit”) selected by the Committee meets certain financial goals
established by the Committee for the Award Period. The following provisions are
applicable to Performance Awards:
     (a) Award Period. The Committee shall determine and include in the Grant
the period of time (which shall be four or more consecutive fiscal quarters) for
which a Performance Award is made (“Award Period”). Grants of Performance Awards
need not be uniform with respect to the length of the Award Period. Award
Periods for different Grants may overlap. A Performance Award may not be granted
for a given Award Period after one half (1/2) or more of such period has
elapsed, or in the case of an Award intended to be qualified under Section
162(m) of the Code, after 90 days or more of such period has elapsed.
     (b) Performance Goals and Payment. Before a Grant is made, the Committee
shall establish objectives (“Performance Goals”) that must be met by the
Business Unit during the Award Period as a condition to payment being made under
the Performance Award. The Performance Goals, which must be set out in the
Grant, are limited to earnings per share;

-4-



--------------------------------------------------------------------------------



 



divisional income; net income; return on equity; sales; divisional sales;
economic value added (EVA); market value added (MVA); any of the foregoing
before the effect of acquisitions, divestitures, accounting changes, and
restructuring and special charges (determined according to criteria established
by the Committee at or within 90 days after the time of grant); total
shareholder return; or stock price goals. The Committee shall also set forth in
the Grant the number of Performance Shares or the amount of payment to be made
under a Performance Award if the Performance Goals are met or exceeded,
including the fixing of a maximum payment (subject to Section 6(f)).
     (c) Computation of Payment. After an Award Period, the financial
performance of the Business Unit during the period shall be measured against the
Performance Goals. If the minimum Performance Goals are not met, no payment
shall be made under a Performance Award. If the minimum Performance Goals are
met or exceeded, prior to payment the Committee shall certify that fact in
writing and certify the number of Performance Shares or the amount of payment to
be made under a Performance Award in accordance with the grant for each Grantee.
The Committee, in its sole discretion, may elect to pay part or all of the
Performance Award in cash in lieu of issuing or transferring Performance Shares.
The cash payment shall be based on the fair market value of Lilly Stock on the
date of payment (subject to Section 6(f)). The Company shall promptly notify
each Grantee of the number of Performance Shares and the amount of cash, if any,
he or she is to receive.
     (d) Revisions for Significant Events. At any time before payment is made,
the Committee may revise the Performance Goals and the computation of payment if
unusual events occur during an Award Period which have a substantial effect on
the Performance Goals and which in the judgment of the Committee make the
application of the Performance Goals unfair unless a revision is made; provided,
however, that no such revision shall be permissible with respect to a
Performance Award intended to qualify for exemption under Section 162(m) of the
Code, except that the Committee (i) may provide in the terms of any such
Performance Award that revisions to the Performance Goals shall be made on a
non-discretionary basis upon the occurrence of one or more specific objective
events, the occurrence of which are substantially uncertain at the time of
grant, and (ii) may in its discretion make a revision with respect to such
Performance Award that results in a lesser payment than would have occurred
without the revision or in no payment at all.
     (e) Requirement of Employment. To be entitled to receive payment under a
Performance Award, a Grantee must remain in the employment of the Company to the
end of the Award Period, except that the Committee may provide for partial or
complete exceptions to this requirement as it deems equitable in its sole
discretion, consistent with maintaining the exemption under Section 162(m) of
the Code. The Committee may impose additional conditions on the Grantee’s
entitlement to receive payment under a Performance Award.
     (f) Maximum Payments. (i) No individual may receive Performance Award
payments in respect of Stock Performance Awards in excess of 100,000 shares of
Lilly Stock in any calendar year or payments in respect of Dollar Performance
Awards in excess of $8,000,000 in any calendar year. For purposes of determining
the maximum payment under this subsection, payment in cash of all or part of a
Stock Performance Award will be deemed an issuance of the number of shares with
respect to which such cash payment is made. No individual may receive both a
Stock Performance Award and a Dollar Performance Award for the same Award
Period.

-5-



--------------------------------------------------------------------------------



 



     (ii) Not more than 18,000,000 shares of Lilly Stock may be issued or
transferred under the 2002 Plan in the form of Performance Awards.
7. Restricted Stock Grants to Eligible Employees.
     The Committee may issue or transfer shares of Lilly Stock to an Eligible
Employee under a Restricted Stock Grant. Upon the issuance or transfer, the
Grantee shall be entitled to vote the shares and to receive any dividends paid.
The following provisions are applicable to Restricted Stock Grants:
     (a) Requirement of Employment. If the Grantee’s employment terminates
during the period designated in the Grant as the “Restriction Period,” the
Restricted Stock Grant terminates and the shares immediately revert to the
Company. However, the Committee may provide for partial or complete exceptions
to this requirement as it deems equitable.
     (b) Restrictions on Transfer. During the Restriction Period, a Grantee may
not sell, assign, transfer, pledge, or otherwise dispose of the shares of Lilly
Stock except to a Successor Grantee under Section 13(a). Each certificate for
shares issued or transferred under a Restricted Stock Grant shall be held in
escrow by the Company until the expiration of the Restriction Period.
     (c) Withholding Tax. Before delivering the certificate for shares of Lilly
Stock to the Grantee, Lilly may require the Grantee to pay to the Company any
required withholding tax. The Committee may, in its discretion and subject to
such rules as the Committee may adopt, permit or require the Grantee to satisfy,
in whole or in part, any withholding tax requirement by having the Company
withhold shares of Lilly Stock from the Grant having a fair market value equal
to the amount of the withholding tax. In the event the Grantee fails to pay the
withholding tax within the time period specified in the Grant, the Committee may
take whatever action it deems appropriate, including withholding or selling
sufficient shares from the Grant to pay the tax and assessing interest or late
fees to the Grantee.
     (d) Lapse of Restrictions. All restrictions imposed under the Restricted
Stock Grant shall lapse (i) upon the expiration of the Restriction Period if all
conditions stated in Sections 7(a), (b) and (c) have been met or (ii) as
provided under Section 12(a)(ii). The Grantee shall then be entitled to delivery
of the certificate.
     (e) Total Number of Shares Granted. Not more than 3,000,000 shares of Lilly
Stock may be issued or transferred under the 2002 Plan in the form of Restricted
Stock Grants and Stock Unit Awards, considered together.
8. Stock Option Grants to Nonemployee Directors
     The Board may grant Stock Options to Nonemployee Directors and may
determine the terms and conditions applicable to such Stock Options consistent
with the following provisions:

-6-



--------------------------------------------------------------------------------



 



     (a) Option Price. The Board shall determine the price or prices at which
Lilly Stock may be purchased by the Nonemployee Director under a Stock Option
(“Option Price”) which shall be not less than the fair market value of Lilly
Stock on the date the Stock Option is granted (the “Grant Date”). In the Board’s
discretion, the Grant Date of a Stock Option may be established as the date on
which Board action approving the Stock Option is taken or any later date
specified by the Board. Once established, the Option Price may not be reduced
except in the case of adjustments under Section 4(b).
     (b) Option Exercise Period. The Board shall determine the option exercise
period of each Stock Option. The period shall not exceed ten years from the
Grant Date. Unless the Board shall otherwise expressly provide in a Stock Option
agreement, in the event a Grantee’s service on the Board is terminated, any
Stock Option held by such Grantee shall remain exercisable for five years after
such termination (or until the end of the option exercise period, if earlier).
In the event a Nonemployee Director is removed from the Board for “cause” (as
determined in accordance with applicable state law and the Articles of
Incorporation of Lilly), any Stock Option held by that Nonemployee Director
shall terminate immediately.
     (c) Exercise of Option. A Stock Option will be deemed exercised by a
Nonemployee Director upon delivery of (i) a notice of exercise to Lilly or its
representative as designated by the Board, and (ii) accompanying payment of the
Option Price if the Stock Option requires such payment at the time of exercise.
The notice of exercise, once delivered, shall be irrevocable.
     (d) Satisfaction of Option Price. A Stock Option may require payment of the
Option Price upon exercise or may specify a period not to exceed 30 days
following exercise within which payment must be made (“Payment Period”). The
Grantee shall pay or cause to be paid the Option Price in cash, or with the
Board’s permission, by delivering (or providing adequate evidence of ownership
of) shares of Lilly Stock already owned by the Grantee and having a fair market
value on the date of exercise equal to the Option Price, or a combination of
cash and such shares. If the Grantee fails to pay the Option Price within the
Payment Period, the Board shall have the right to take whatever action it deems
appropriate, including voiding the option exercise or voiding that part of the
Stock Option for which payment was not timely received. Lilly shall not deliver
shares of Lilly Stock upon exercise of a Stock Option until the Option Price and
any required withholding tax are fully paid.
9. Stock Appreciation Rights to Eligible Employees.
     The Committee may grant Stock Appreciation Rights to Eligible Employees. A
Stock Appreciation Right is an award in the form of a right to receive, upon
exercise or settlement of the right but without other payment, an amount based
on appreciation in the fair market value of shares of Lilly Stock over a base
price established for the Award. Stock Appreciation Rights shall be settled or
exercisable at such time or times and upon conditions as may be approved by the
Committee, provided that the Committee may accelerate the settlement or
exercisability of a Stock Appreciation Right at any time. The following
provisions are applicable to Stock Appreciation Rights:
     (a) Freestanding Stock Appreciation Rights. A Stock Appreciation Right may
be granted without any related Stock Option, and in such case, will be settled
or exercisable at such time or times as determined by the Committee, but in no
event after eleven years from the Grant Date.

-7-



--------------------------------------------------------------------------------



 



The Committee shall determine the base price of a Stock Appreciation Right
granted without any related Option, provided, however, that such base price per
share shall not be less than the fair market value of Lilly Stock on the Grant
Date.
     (b) Tandem Stock Appreciation Rights. A Stock Appreciation Right may be
granted in connection with a Stock Option, either at the time of grant or at any
time thereafter during the term of the Stock Option. A Stock Appreciation Right
granted in connection with a Stock Option will entitle the holder, upon
exercise, to surrender the Stock Option or any portion thereof to the extent
unexercised, with respect to the number of shares as to which such Stock
Appreciation Right is exercised, and to receive payment of an amount computed as
described in Section 9(c). The Stock Option will, to the extent and when
surrendered, cease to be exercisable. A Stock Appreciation Right granted in
connection with a Stock Option hereunder will have a base price per share equal
to the per share exercise price of the Stock Option, will be exercisable at such
time or times, and only to the extent, that the related Stock Option is
exercisable, and will expire no later than the related Stock Option expires. If
a related Stock Option is exercised in whole or in part, then the SAR related to
the shares purchased terminates as of the date of such exercise.
     (c) Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon settlement or exercise, as applicable, to receive
payment of an amount determined by multiplying: (i) the excess of the fair
market value of a share of Lilly Stock on the date of settlement or exercise of
the Stock Appreciation Right over the base price of the Stock Appreciation
Right, by (ii) the number of shares as to which the Stock Appreciation Right is
settled or exercised. Payment of the amount determined under the foregoing will
be made in shares of Lilly Stock valued at their fair market value on the date
of settlement or exercise, as applicable, subject to applicable tax withholding
requirements.
     (d) Limits on Individual Grants. No individual Grantee may be granted Stock
Options or Stock Appreciation Rights, considered together, under the 2002 Plan
for more than 2,500,000 shares of Lilly Stock in any period of three consecutive
calendar years.
     (e) Share Withholding. With respect to any Stock Appreciation Right, the
Committee may, in its discretion and subject to such rules as the Committee may
adopt, permit or require the Grantee to satisfy, in whole or in part, any
withholding tax obligation which may arise in connection with the exercise or
settlement of the right by having the Company withhold shares of Lilly Stock
having a fair market value equal to the amount of the withholding tax.
10. Stock Unit Awards to Eligible Employees.
     The Committee may grant Stock Unit Awards to Eligible Employees. A Stock
Unit Award is an award of a number of hypothetical share units with respect to
shares of Lilly Stock that are granted subject to such vesting and transfer
restrictions and conditions of payment as the Committee shall determine and set
forth in an award agreement. The value of each unit under a Stock Unit Award is
equal to the fair market value of the Lilly Stock on any applicable date of
determination. A Stock Unit Award shall be subject to such restrictions and
conditions as the Committee shall determine. A Stock Unit Award may be granted,
at the discretion of the Committee, together with a dividend equivalent right
with respect to the same number of shares of Lilly Stock. The following
provisions are applicable to Stock Unit Awards:

-8-



--------------------------------------------------------------------------------



 



     (a) Vesting of Stock Unit Awards. On the Grant Date, the Committee shall
determine any vesting requirements with respect to a Stock Unit Award, which
shall be set forth in the award agreement, provided that the Committee may
accelerate the vesting of a Stock Unit Award at any time. Vesting requirements
may be based on the continued employment of the Grantee with the Company for a
specified time period or periods. Vesting requirements may also be based on the
attainment of specified performance goals or measures established by the
Committee. A Stock Unit Award may also be granted on a fully vested basis, with
a deferred payment date.
     (b) Payment of Stock Unit Awards. A Stock Unit Award shall become payable
to a Grantee at the time or times determined by the Committee and set forth in
the award agreement, which may be upon or following the vesting of the award.
The payment with respect to each share unit under a Stock Unit Award shall be
determined by reference to the fair market value of Lilly Stock on each
applicable payment date. Payment will be made in shares of Lilly Stock, subject
to applicable tax withholding requirements.
     (c) Total Number of Shares Granted. Not more than 3,000,000 shares of Lilly
Stock may be issued or transferred under the 2002 Plan in the form of Restricted
Stock Grants and Stock Unit Awards, considered together.
     (d) Share Withholding. With respect to any Stock Unit Award, the Committee
may, in its discretion and subject to such rules as the Committee may adopt,
permit or require the Grantee to satisfy, in whole or in part, any withholding
tax obligation which may arise in connection with the payment of the award by
having the Company withhold shares of Lilly Stock having a fair market value
equal to the amount of the withholding tax.
11. Amendment and Termination of the 2002 Plan.
     (a) Amendment. The Board may amend or terminate the 2002 Plan, but no
amendment shall (i) allow the repricing of Stock Options or Stock Appreciation
Rights at a price below the original Option Price or base price as applicable;
(ii) allow the grant of Stock Options or Stock Appreciation Rights at an Option
Price (or base price as applicable) below the fair market value of Lilly Stock
on the Grant Date; (iii) increase the number of shares authorized for issuance
or transfer pursuant to Sections 4(a), 6(f)(ii), 7(e), or 10(c); or
(iv) increase the maximum limitations on the number of shares subject to Grants
imposed under Sections 5(f), 5(g), 6(f)(i), or 9(d), unless in any case such
amendment receives approval of the shareholders of the Company.
     (b) Termination of 2002 Plan; Resubmission to Shareholders. The 2002 Plan
shall remain in effect until April 14, 2012 or until earlier terminated the
Board. To the extent required under Section 162(m) of the Code, the material
terms of the 2002 Plan will be submitted to the shareholders of the Company for
reapproval not later than the annual meeting of shareholders that occurs in 2007
if the Plan has not been terminated at that time.
     (c) Termination and Amendment of Outstanding Grants. A termination or
amendment of the 2002 Plan that occurs after a Grant is made shall not result in
the termination or amendment of the Grant unless the Grantee consents or unless
the Committee acts under Section 13(e). The termination of the 2002 Plan shall
not impair the power and authority of the Committee with respect to outstanding
Grants. Whether or not the 2002 Plan has terminated, an outstanding

-9-



--------------------------------------------------------------------------------



 



Grant may be terminated or amended under Section 13(e) or may be amended (i) by
agreement of the Company and the Grantee consistent with the 2002 Plan or
(ii) by action of the Committee provided that the amendment is consistent with
the 2002 Plan and is found by the Committee not to impair the rights of the
Grantee under the Grant.
12. Change in Control.
     (a) Effect on Grants. The Committee may provide in the agreement relating
to a Grant or at any later date, that upon the occurrence of a Change in Control
(as defined below) the following shall occur:

  (i)   In the case of Stock Options, each outstanding Stock Option that is not
then fully exercisable shall automatically become fully exercisable and shall
remain so for the period permitted in the agreement relating to the Grant;    
(ii)   The Restriction Period on all outstanding Restricted Stock Grants shall
automatically expire and all restrictions imposed under such Restricted Stock
Grants shall immediately lapse;     (iii)   Each Grantee of a Performance Award
for an Award Period that has not been completed at the time of the Change in
Control shall be deemed to have earned a minimum Performance Award equal to the
product of (y) such Grantee’s maximum award opportunity for such Performance
Award, and (z) a fraction, the numerator of which is the number of full and
partial months that have elapsed since the beginning of such Award Period to the
date on which the Change in Control occurs, and the denominator of which is the
total number of months in such Award Period; provided, however, that nothing in
this subsection shall prejudice the right of the Grantee to receive a larger
payment under such Performance Award pursuant to the terms of the Award or under
any other plan of the Company;     (iv)   Each outstanding Stock Appreciation
Right that is not then fully exercisable shall automatically become fully
exercisable and shall remain so for the period permitted in the agreement
relating to the Grant; and     (v)   Each outstanding Stock Unit Award shall
fully and immediately vest and become payable.

     (b) Change in Control. For purposes of the 2002 Plan, a Change in Control
shall mean the happening of any of the following events:

  (i)   The acquisition by any “person,” as that term is used in Sections 13(d)
and 14(d) of the 1934 Act (other than (w) the Company, (x) any subsidiary of the
Company, (y) any employee benefit plan or employee stock plan of the Company or
a subsidiary of the Company or any trustee or fiduciary with respect to any such
plan when acting in that capacity, or (z) Lilly Endowment, Inc.,) of “beneficial
ownership,” as defined in Rule 13d-3 under the 1934 Act, directly or indirectly,
of 15 percent or more of the shares of the Company’s capital stock the holders
of which have general voting power under ordinary circumstances to elect at
least a majority of the Board of Directors of the Company (or which would have
such voting power but for the application of the Indiana Control Share Statute)
(“Voting Stock”); provided, however,

-10-



--------------------------------------------------------------------------------



 



      that an acquisition of Voting Stock directly from the Company shall not
constitute a Change in Control;     (ii)   The first day on which less than
two-thirds of the total membership of the Board of Directors of the Company
shall be Continuing Directors (as that term is defined in Article 13(f) of the
Company’s Articles of Incorporation);     (iii)   Consummation of a merger,
share exchange, or consolidation of the Company (a “Transaction”), other than a
Transaction which would result in the Voting Stock of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50 percent of the Voting Stock of the Company or such
surviving entity immediately after such Transaction; or     (iv)   A complete
liquidation of the Company or a sale or disposition of all or substantially all
the assets of the Company, other than a sale or disposition of assets to any
subsidiary of the Company.

13. General Provisions.
     (a) Prohibitions Against Transfer. (i) Except as provided in part (ii) of
this subparagraph, during a Grantee’s lifetime, only the Grantee or his or her
authorized legal representative may exercise rights under a Grant. Such persons
may not transfer those rights. The rights under a Grant may not be disposed of
by transfer, alienation, pledge, encumbrance, assignment, or any other means,
whether voluntary, involuntary, or by operation of law, and any such attempted
disposition shall be void; provided, however, that when a Grantee dies, the
personal representative or other person entitled under a Grant under the 2002
Plan to succeed to the rights of the Grantee (“Successor Grantee”) may exercise
the rights. A Successor Grantee must furnish proof satisfactory to the Company
of his or her right to receive the Grant under the Grantee’s will or under the
applicable laws of descent and distribution.
     (ii) Notwithstanding the foregoing, the Committee may, in its discretion
and subject to such limitations and conditions as the Committee deems
appropriate, grant non-qualified stock options (or amend previously-granted
options) on terms which permit the Grantee to transfer all or part of the stock
option, for estate or tax planning purposes or for donative purposes, and
without consideration, to a member of the Grantee’s immediate family (as defined
by the Committee), a trust for the exclusive benefit of such immediate family
members, or a partnership, corporation, limited liability company or similar
entity the equity interests of which are owned exclusively by the Grantee and/or
one or more members of his or her immediate family. No such stock option or any
other Grant shall be transferable incident to divorce. Subsequent transfers of a
stock option transferred under this part (ii) shall be prohibited except for
transfers to a Successor Grantee upon the death of the transferee.
     (b) Substitute Grants. In the event of a business combination in which
another corporation is combined with the Company by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation in which the Company is the surviving entity, the Committee may make
Grants to individuals who are or were employees,

-11-



--------------------------------------------------------------------------------



 



directors, or consultants to such other corporation in substitution for stock
options, performance awards, restricted stock grant, stock appreciation rights,
or stock unit awards granted to such individuals by such other corporation that
are outstanding at the time of the business combination (“Substituted Stock
Incentives”). The terms and conditions of the substitute Grants may vary from
the terms and conditions that would otherwise be required by the 2002 Plan and
from those of the Substituted Stock Incentives. The Committee shall prescribe
the exact provisions of the substitute Grants, preserving where practical the
provisions of the Substituted Stock Incentives. The Committee shall also
determine the number of shares of Lilly Stock to be taken into account under
Section 4.
     (c) Subsidiaries. The term “subsidiary” means a corporation, limited
liability company or similar form of entity of which Eli Lilly and Company owns
directly or indirectly 50 percent or more of the voting power.
     (d) Fractional Shares. Fractional shares shall not be issued or transferred
under a Grant, but the Committee may pay cash in lieu of a fraction or round the
fraction.
     (e) Compliance with Law. The 2002 Plan, the exercise of Grants, and the
obligations of the Company to issue or transfer shares of Lilly Stock under
Grants shall be subject to all applicable laws and regulations and to approvals
by any governmental or regulatory agency as may be required. The Committee may
revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory law or government regulation. The
Committee may also adopt rules regarding the withholding of taxes on payment to
Grantees.
     (f) Ownership of Stock. A Grantee or Successor Grantee shall have no rights
as a shareholder of the Company with respect to any shares of Lilly Stock
covered by a Grant until the shares are issued or transferred to the Grantee or
Successor Grantee on the Company’s books.
     (g) No Right to Employment or to Future Grants. The 2002 Plan and the
Grants under it shall not confer upon any Eligible Employee or Grantee the right
to continue in the employment of the Company or as a member of the Board or
affect in any way (i) the right of the Company to terminate the employment of an
Eligible Employee or Grantee at any time, with or without notice or cause, or
(ii) any right of the Company or its shareholders to terminate the Grantee’s
service on the Board. Neither the status of an individual as an Eligible
Employee nor the receipt of one or more Grants by a Grantee shall confer upon
the Eligible Employee or Grantee any rights to future Grants.
     (h) Foreign Jurisdictions. The Committee may adopt, amend, and terminate
such arrangements and make such Grants, not inconsistent with the intent of the
2002 Plan, as it may deem necessary or desirable to make available tax or other
benefits of the laws of foreign jurisdictions to Grantees who are subject to
such laws. The terms and conditions of such foreign Grants may vary from the
terms and conditions that would otherwise be required by the 2002 Plan.
     (i) Governing Law. The 2002 Plan and all Grants made under it shall be
governed by and interpreted in accordance with the laws of the State of Indiana,
regardless of the laws that might otherwise govern under applicable Indiana
conflict-of-laws principles.

-12-



--------------------------------------------------------------------------------



 



     (j) Effective Date of the 2002 Plan. The 2002 Plan is effective upon its
approval by the Company’s shareholders at the annual meeting to be held on
April 15, 2002, or any adjournment of the meeting.
* * *

-13-